Citation Nr: 0113973	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-03 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1953 to 
June 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) March 1997 rating decision which 
denied service connection for PTSD.  In April 2000, the Board 
remanded this case to the RO for additional development of 
the evidence.


FINDINGS OF FACT

1.  The veteran's DD Form 214 does not show that he had any 
combat service or service in Korea; he was not awarded any 
combat-related military decoration, or service medal 
indicating that he served in Korea.

2.  The record does not substantiate the veteran's exposure 
to an in-service stressor necessary to support a diagnosis of 
PTSD.

3.  The veteran is not shown to have PTSD as a result of his 
active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims (the veteran was provided notice 
of this law by January 2001 supplemental statement of the 
case).  Consistent with such duty, the Board remanded this 
case in April 2000 for additional development of the 
evidence, including verification of the occurrence of the 
claimed in-service stressors allegedly giving rise to his 
PTSD.  On careful review of the claims folder the Board finds 
that all required notice and development action specified in 
this new statute and the April 2000 remand have been complied 
with during the pendency of this appeal.  The statement of 
the case, supplemental statements of the case, and the April 
2000 video conference hearing provided to both the veteran 
and his representative, as well as the numerous RO letters to 
the veteran requesting him to identify and/or submit any 
pertinent information/evidence in support of his claim, 
specifically satisfy the requirement at § 5103A of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Also, the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been associated with the 
file.  The Board further finds that no reasonable possibility 
exists that any further assistance to the veteran would aid 
in substantiating his claim.  As all relevant facts have been 
adequately developed, to the extent possible, VA has fully 
satisfied its obligations to the veteran under VCAA.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).

Service connection for PTSD requires medical evidence 
diagnosing the disorder, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f).

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f); Dizoglio at 166.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the evidence supports the claim 
or is in relative equipoise, the veteran prevails.  Id., 
1 Vet. App. at 56.  Further, where the fair preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule has no application.  

The veteran's available service medical records do not reveal 
any report or clinical findings indicative of PTSD.  His DD 
Form 214 shows that he had 1 year, 2 months, and 26 days of 
foreign and/or sea service; his military occupational 
specialty was "AD" (air defense) missile crewman, and his 
last duty assignment was with Battery C of the 4th Missile 
Battalion, 61st Artillery "SharpPk, Calif."; he was not 
awarded any combat-related award or decoration, or any 
decoration indicative of service in Korea or any particular 
area of the world.

A review of the record indicates that the veteran's complete 
service personnel records and service medical records are 
missing and may have been destroyed in a fire at the National 
Personnel Records Center (NPRC) in St. Louis in 1973; 
numerous attempts by the RO to associate with the file the 
veteran's service personnel or medical record, or other 
corroborating evidence in support of his claim of service 
connection for PTSD, through NPRC and other official channels 
(including the U.S. Army Medical Department), have been 
unsuccessful.  When complete service records are unavailable, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

A December 1995 disability determination notice from the 
Social Security Administration (SSA) indicates that the 
veteran has received SSA disability benefits since June 1995 
(at a video conference hearing in April 2000, he indicated 
that he received SSA benefits due to disability unrelated to 
the claimed PTSD).

On VA medical examination in January 1996, performed in 
conjunction with the veteran's claim of entitlement to 
nonservice-connected disability pension benefits, the 
examiner indicated, in pertinent part, that there was no 
evidence of psychiatric impairment.

VA clinical records from May 1995 to March 1996 document 
intermittent treatment for various symptoms and impairment 
unrelated to the claimed PTSD.

The veteran initially filed a claim of service connection for 
PTSD in November 1996.

VA medical records from October 1996 to March 1997 document 
treatment for psychological/psychiatric symptoms and 
impairment, which the veteran reportedly experienced since 
service in Korea; PTSD was initially diagnosed in October 
1996.  In February 1997, he indicated that, during his 
service in Korea, he was distressed by an incident in which 
he and 200 other servicemen had to "hold off" 10,000 South 
Korean civilians who wanted to kill "Russian observers in a 
compound."  On another evaluation in February 1997, he 
indicated that he accidentally uncovered a mass grave in 
Korea when he was trying to bury some garbage in the ground, 
noting that he still had nightmares about the body parts he 
uncovered in that grave.  Later in February 1997, he reported 
additional stressful incidents reportedly occurring while in 
Korea: (1) stabbing a civilian who threatened to enter the 
compound which he was guarding; (2) being chased by 4 
civilians trying to rob him; kicking one of his assailants in 
the chest, "you could hear his bones crunch"; (3) 
"[p]eople were starving to death."

In a PTSD questionnaire received in April 1997, the veteran 
indicated that he served in Korea with the 32nd Infantry 
Battalion of the 7th Division.  His alleged stressors giving 
rise to PTSD consisted of his having stabbed with a bayonet a 
Korean while on guard duty, having uncovered a mass grave of 
Koreans, having seen "lots of dead bodies," having seen a 
man being decapitated by a train, and having been one of 200 
servicemen who (without ammunition) held off 10,000 people 
trying to kill some "Russians."  These events reportedly 
occurred between 1954 and 1955.  

In April 1997, the veteran's brother indicated that the 
veteran was a "real nice guy," getting along with 
everybody, before he went to Korea, but since his return, he 
has been a changed person; he isolated himself from 
relatives, had a drinking problem, was unable to hold steady 
employment, and had a history of several failed marriages.

In April 1997, the veteran's nephew indicated that the 
veteran returned from the service a changed man and broke off 
all contact with his family.  Accompanying the foregoing are 
copies of photographs of several individuals wearing fatigue 
uniforms (one of which includes a guitar player and the other 
is labeled "BATTLE CRY" and purportedly shows the veteran 
holding a gun in one hand and a knife in his mouth).  

In April 1997, an employer indicated that the veteran worked 
for him since 1985.  He was described as an able, dependable, 
honest, and sincere employee, having been entrusted with the 
handling of large sums of money and management of the entire 
business while the owner went on an extended vacation.

In a May 1997 "Questionnaire about Military Service," the 
veteran indicated that he had 15 months of service in Korea, 
beginning in December 1953 or January 1954.

In December 1997, a VA physician and a registered nurse 
indicated that the veteran received psychiatric treatment due 
to PTSD with depression, and alcohol dependence in remission, 
since October 1996; such disability was reportedly "brought 
on by his tour of duty in Korea."

In March 1998, the veteran indicated that he was sent to 
Korea in March 1955, having been stationed in Camp Casey and 
in Pusan.  He indicated that he found his entire tour of duty 
in Korea to be "very upsetting."  His reported stressors 
consisted of having witnessed men, women, and children die of 
starvation, having had to endure "unbelievably harsh" 
conditions and cold weather while at Camp Casey, having seen 
a dead Korean who was decapitated by a train, having been 
chased by civilians trying to rob him (at one point killing 
one of his pursuers by kicking him in the chest), having seen 
a civilian wounded by a landmine, having been struck, 
accidentally, by another serviceman in the eye with a 
bayonet, having accidentally uncovered a mass grave while 
burying garbage, having been in fear of being attacked by the 
Chinese communist army, having stabbed with his bayonet a 
Korean who tried to climb the fence and enter the compound he 
was guarding, and having to defend for 3 or 4 days, with his 
company, some "Russian observers" from "thousands of 
demonstrators" without any ammunition.  

At an April 2000 video conference hearing, the veteran 
testified that he had psychiatric/psychological impairment 
since service in Korea (where he reportedly served with 
Company B, 32nd Infantry, 7th Division), noting that his 
treating physicians diagnosed him with PTSD of service 
origin.  His alleged in-service stressors (in Korea) 
consisted of having had to defend (without ammunition in 
their rifles) some 20-25 Russian observers from thousands of 
demonstrators (during the summer of 1955) at the "Hialeah 
Compound" in Pusan; having accidentally uncovered a mass 
grave at Camp Casey; having been chased by 3 or 4 civilians 
who tried to rob him (reportedly kicking one of them in the 
chest, breaking his bones); having stabbed with a bayonet a 
Korean civilian who tried to break into the compound; having 
seen an old man getting severely wounded by a landmine; 
having been in fear for his life while guarding an ammunition 
dump, fearing that some Koreans might try to attack the site 
with grenades; having seen the dead body of a person who was 
run over and killed by a train.  He was unable to provide 
specific dates of his service in Korea or the occurrence of 
the alleged stressors, other than indicating that he was in 
Korea in the spring and summer of 1955 or 1956, and/or 
winter/spring 1955/56, and that he served in Korea after the 
cease fire went into effect (he testified that he was not 
involved in combat in Korea).

By July 2000 letter, the veteran indicated that he was 
transferred to Pusan, Korea in early August 1955, and that he 
was a part of the force guarding and defending the Pusan 
compound during massive demonstrations.  Reportedly, they 
guarded the compound had rifles with bayonets, but no 
ammunition.  On one occasion while guarding the compound in 
August 1955 (during early morning), he claimed he stabbed a 
Korean civilian who tried to enter the compound with his 
bayonet; the veteran reported the incident to the corporal of 
the guard but no official report was made as the victim 
walked away on his own.  On another occasion during service 
in Korean, he reported being in fear for his life while 
guarding an ammunition dump.  He also reported a situation in 
Korea when he defended Russian observers from thousands of 
demonstrators; he indicated that he recently found out that 
those were Polish and Czech communists who the South Korean 
President tried to kill.  He also indicated that he and 
another serviceman accidentally uncovered a mass grave near 
the mess hall at Camp Casey; they reported the incident to 
the mess sergeant who in turn probably reported it to the 
company commander.

With his July 2000 letter, the veteran submitted copies of 
New York Times articles, dated in 1955, describing the 
actions and activities of United Nations (UN) and U.S. troops 
and observers following the cease fire in Korea, as well as 
reporting various details about numerous demonstrations 
occurring along the 38th Parallel in South Korea and around 
the Pusan compound.  The articles indicate, in pertinent 
part, that, in August 1955, U.S. troops were guarding the 
Inchon harbor on Wolmi island during demonstrations (by about 
6,000 individuals) against communists, and against Czech and 
Polish observers who were present on the island; that U.S. 
guards wounded with bayonets 3 South Korean civilians during 
an "uprising" in Pusan (no details about the Pusan 
"incident" were reportedly provided by the UN Command); and 
that South Korean civilians demonstrated around U.S. Army 
compounds in Pusan.

VA medical records from January 1998 to October 2000 document 
intermittent treatment for various symptoms and impairment, 
including PTSD which was reportedly diagnosed, initially, in 
October 1996.  During the treatment, the examiners suggested 
that the onset of that disorder was related to the veteran's 
exposure to in-service stressors during service in Korea 
(including guarding the Pusan compound and stabbing with his 
bayonet a Korean civilian).

In September 2000, two photographs were submitted, one 
reportedly depicting the veteran and another serviceman 
standing in front of a military barracks and another in which 
he is leaning on a "32nd INF" sign, allegedly in Pusan, 
Korea.  

In December 2000, the RO received from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) a 
November 2000 report, including a copy of May 6, 1956 New 
York Times article, indicating that some demonstrations and 
rioting took place at Pusan and Seoul, Korea in May 1956.  
The report indicates that a coordinated search with the 
National Archives and Records Administration, and U.S. Army 
Military History Institute, for unit records of the 32nd 
Infantry during 1955-56 was unsuccessful; morning reports 
from the 32nd Infantry during 1955-56, and service medical 
and personnel records were reportedly maintained by the NPRC; 
available U.S. Army Casualty data did not list the veteran as 
having been wounded in action or injured.  

In January 2001, the veteran indicated that he was not 
involved in the demonstrations/rioting taking place in Korea 
in May 1956, the article relating to which was submitted by 
the USASCRUR in December 2000.  He again reiterated his 
contentions regarding the nature and circumstance of the 
occurrence of his claimed in-service stressors allegedly 
giving rise to his PTSD.

Based on the foregoing, the Board finds that service 
connection for PTSD is unwarranted.  As indicated above, the 
veteran's complete service medical and service personnel 
records are unavailable; thus, the Board has a heightened 
obligation to explain its findings and conclusions.  See 
O'Hare, 1 Vet. App. at 367.  

The evidence does not indicate, nor is it contended by or on 
behalf of the veteran, that he engaged in combat with the 
enemy, or that the claimed stressors are combat-related.  
Thus, his uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged non-
combat-related stressors, and the record must contain service 
records or other credible supporting evidence which 
corroborate his testimony as to the occurrence of the claimed 
stressors.  Dizoglio, 9 Vet. App. at 166; West, 7 Vet. 
App. at 76; 38 C.F.R. § 3.304(f).

Although PTSD was diagnosed on numerous occasions during 
post-service treatment, as discussed above, and VA physicians 
have indicated that the onset of the disorder was related to 
traumatic events in Korea, the occurrence and the veteran's 
exposure to the reported stressors has not been corroborated 
or verified.  The occurrence of and exposure to a stressful 
event is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Also, as a matter 
of law, credible supporting evidence that the claimed in-
service event actually occurred cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 396 (1996) (it is noted that while the 
veteran may be in receipt of SSA disability benefits, it has 
not been suggested that any SSA disability determination 
contains competent evidence corroborating his account of the 
occurrence of the alleged stressors; thus, the absence of the 
complete SSA record is not fatal to a full and equitable 
resolution of the veteran's service connection claim).  The 
burden is on the veteran to provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).

In this case, the veteran has repeatedly provided information 
about the circumstances of the occurrence of the alleged in-
service stressors giving rise to his PTSD (and the 
information pertaining to some of the stressors has varied in 
detail and consistency), but he has been unable to provide 
specific dates or provide/identify other specific information 
in support of the claim.  The only information which he has 
been able to submit/identify consists of copies of newspaper 
articles (dated in August 1955), indicating that 
demonstrations and rioting, with resultant injuries to 
military and civilian personnel, took place in locations in 
Pusan, Korea (however, the articles do not suggest that the 
veteran was in any way involved in any of the described 
events, or that he was even present in Korea when the events 
took place; it is also noted that the articles indicate that 
U.S. troops did guard a compound during anticommunist 
demonstrations apparently directed against Polish and Czech 
observers, as reported by the veteran, but the "incident" 
took place on Wolmi island and not in Pusan).  He also 
submitted 3 letters, from relatives and an employer, 
indicating, collectively, that he served in Korea, that he 
returned from service a changed man, and that he is a person 
of good moral character who would not tell a lie.  Finally, 
he submitted photographs allegedly depicting himself while 
stationed in Korea (but the photographs do not appear to have 
been taken during any hostile activity or threatening 
environment).  

Overall, the aforementioned evidence is deemed inadequate to 
corroborate the veteran's contention regarding exposure to 
in-service stressors allegedly giving rise to his PTSD; such 
evidence does not show that he served in Korea; assuming, 
without deciding, that he did serve in Korea as suggested by 
his own and his brother's report, as well as by the 
photographs described above, the evidence does not show that 
he was in any way personally involved in the threatening, 
hostile, or stressful incidents which are documented as 
having occurred in Korea between 1955-56; the evidence does 
not support the occurrence of at least some of the stressors 
reported by him (such as that he stabbed a Korean civilian 
with his bayonet, that he saw the dead body of person who was 
killed by a train, that he uncovered a mass grave, that he 
saw a man getting severely wounded by a landmine, or other 
general stressors such as seeing dead bodies or people dying 
of starvation).  Contemporaneous evidence, consisting of his 
DD Form 214, shows that he had more than a year of foreign 
and/or sea service, but it does not suggest that he served in 
Korea.  

As indicated above, the RO made repeated attempts to obtain 
any evidence which would corroborate the occurrence of the 
claimed in-service stressors and/or verify the veteran's 
presence in locations which are shown to have been the sites 
of potentially stressful situations in Korea during the 
period of his active service.  However, all such attempts 
have been fruitless; the veteran's service personnel records 
appear to have been destroyed in a fire at NPRC, the U.S. 
Army Medical Department had no pertinent records to submit, 
and the USASRUR could not verify his exposure to the claimed 
stressors.  Accordingly, the veteran was repeatedly contacted 
by the RO by mail and questioned by the undersigned in April 
2000, in an attempt to solicit from him any information which 
may substantiate his claim; such attempts failed to bring 
positive results.  The only available contemporaneous service 
personnel records consist of his DD Form 214, showing no 
indication of his service in Korea or exposure to the claimed 
stressors.  

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.  Such is not the case in this instance where 
the weight of the evidence is to the effect that the veteran 
was not exposed to in-service stressors sufficient for a 
diagnosis of PTSD.  


ORDER

Service connection for PTSD is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


